                                          Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREDERICK RENEE GATES,                         Case No. 19-cv-07780-PJH
                                                       Petitioner,
                                   8
                                                                                        ORDER DENYING PETITION FOR
                                                v.                                      WRIT OF HABEAS CORPUS AND
                                   9
                                                                                        DENYING CERTIFICATE OF
                                  10     ROBERT NEUSCHNID,                              APPEALABILITY
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas corpus case filed pro se by a state prisoner pursuant to 28 U.S.C.

                                  14   § 2254. The court ordered respondent to show cause why the writ should not be granted.

                                  15   Respondent filed an answer and lodged exhibits with the court and petitioner filed a

                                  16   traverse. For the reasons set out below, the petition is denied.

                                  17                                         BACKGROUND

                                  18          A jury found petitioner guilty of six felonies and a misdemeanor as a result of four

                                  19   different incidents of domestic violence. People v. Gates, No. A145821, 2018 WL

                                  20   1179821, at *1 (Cal. Ct. App. March 7, 2018). Petitioner was sentenced to 13 years in

                                  21   prison. Id. at 2. The California Court of Appeal affirmed the conviction. Id. at 1. A

                                  22   petition to the California Supreme Court was denied on May 16, 2018. Answer Ex. H.

                                  23          Petitioner filed a series of state habeas petitions that raised the same claims as

                                  24   those raised in this federal petition. These included a habeas petition in the San Mateo

                                  25   County Superior Court, denied on November 14, 2018, in a reasoned decision, Docket

                                  26   No. 3 at 40-41; a petition filed in the California Court of Appeal, denied on April 10, 2019,

                                  27   in a reasoned decision, Id. at 42; and a petition to the California Supreme Court,

                                  28   summarily denied on July 24, 2019, without comment or citation, Id. at 44.
                                       Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 2 of 17




                                   1                                 STATEMENT OF FACTS

                                   2      The California Court of Appeal set forth the relevant facts:

                                   3             L.S. testified at trial that she began dating Gates in April 2013,
                                                 and that three violent incidents occurred at her home later that
                                   4             year. In October 2013, the couple got into an argument about
                                                 her looking at his cellphone. As Gates went to leave following
                                   5             the argument, he spat in her face and then ran. She chased
                                                 him. He grabbed her, put his hands around her neck, and
                                   6             pushed her backwards against a bannister. She ended up with
                                                 a deep scratch on her chest and marks on her neck. The police
                                   7             were not involved.
                                   8             L.S. testified that in November 2013 the couple again argued
                                                 about her looking at his cellphone. When L.S. inspected
                                   9             Gates’s phone, she found women’s names that upset her, and
                                                 she needled him about it. As L.S. then went toward the front
                                  10             door to show Gates out, he took her to the floor and pushed, or
                                                 smashed, the side of her head into the ground. She only broke
                                  11             free by pulling a picture frame off the shelf and hitting him with
                                                 it, at which point he ran off. From this incident, L.S. suffered
                                  12             major swelling to the left side of her face, a cut lip, and a scratch
Northern District of California
 United States District Court




                                                 beneath the nose. Again, no police were involved.
                                  13
                                                 L.S. testified that in late December 2013, Gates accused her of
                                  14             infidelity and again went after her physically. First, he punched
                                                 her in the stomach. She tripped running away, then went for a
                                  15             kitchen knife to defend herself. Gates told her she was “not
                                                 going to cut” him, then punched her hard in the face before
                                  16             running away. L.S. suffered a black eye, bruising on the
                                                 stomach, swelling to her face, and cuts to her head, neck, and
                                  17             arm. Police arrived and took pictures.
                                  18             The fourth and final incident of violence giving rise to the
                                                 charges in this case occurred in the early morning hours of
                                  19             January 3, 2015, when Gates and L.S. returned to her home
                                                 after a jazz concert and late-night dinner with Gates’s cousin
                                  20             and his wife. L.S. testified to the following: When Gates refused
                                                 to lend L.S. his car keys, she told him to leave her home. Gates
                                  21             gathered up his things and put an empty Coach purse he had
                                                 just given L.S. for Christmas over his arm to take it, too. L.S.
                                  22             attempted to grab her purse back and told her 17–year–old
                                                 daughter Jae to call the police. Gates had picked up a metal
                                  23             bat that L.S. kept in her bedroom and thrust one end of it at
                                                 L.S.’s mouth, cracking her teeth and causing her lip to bleed.
                                  24             Gates fled with the purse, and L.S. followed him into the street,
                                                 trying to prevent him from closing his car door to drive away.
                                  25             Jae, who had been trying to help L.S. get her purse back, went
                                                 after Gates, who then bit Jae in the back. L.S. ended up on the
                                  26             ground, and not long thereafter blacked out. She next
                                                 remembers pain in her legs, an inability to stand unassisted,
                                  27             talking to the police in her home, and going to the hospital. Her
                                                 head hurt for a week, and an orthopedic specialist treated her
                                  28             ankle for four months.
                                                                                  2
                                       Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 3 of 17




                                   1            Jae testified in a manner that complemented her mother’s
                                                testimony. She testified to L.S. yelling at Gates to get out of
                                   2            her house and struggling with Gates over the purse. Jae
                                                testified that when Gates was trying to drive away, Jae climbed
                                   3            into the back seat of his car, put him in a choke hold to try and
                                                restrain him, and subsequently managed to grab the bat out of
                                   4            the front seat. Gates bit her in the back. When Jae heard
                                                Gates say he was going to run over her mother, she hit him
                                   5            twice in the head with the bat. Then she got out of the car and
                                                saw that her mother's legs were pinned under the car. She
                                   6            yelled at Gates that he was on L.S.’s leg and needed to move
                                                forward. Eventually, Gates drove off. Jae was left with bite
                                   7            marks on her back and bruises on her leg and her back.
                                   8            Gates testified to a different version of events. He categorically
                                                denied all the violence alleged in 2013, remembering no
                                   9            confrontation in October and denying any use of force against
                                                L.S. in the November or December 2013 incidents. As to the
                                  10            events of January 2015, Gates confirmed that L.S. told him to
                                                leave her home, but testified that L.S. and her daughter were
                                  11            the only ones to use violence that night. As he started to leave,
                                                L.S. pushed him into a closet door and then attacked him from
                                  12            behind with her metal bat as he went down the stairs. Gates
Northern District of California
 United States District Court




                                                showed photographs of lumps on his head, two he said caused
                                  13            by L.S. hitting him with the bat, and one caused by Jae also
                                                wielding the bat. Gates testified that after he got into the
                                  14            driver’s seat of his car, L.S. started the engine and the car rolled
                                                without him touching the accelerator or the brake. When he
                                  15            saw that L.S. had slipped to the ground near the car, he told
                                                Jae to help her, turned the car off, and remained nearby until
                                  16            Jae had gotten her mother to safety. Asked whether at any
                                                time during these events he had hit L.S., Gates responded, “I
                                  17            never had the bat at all.” To a follow-up question whether he
                                                put hands on her, Gates testified: “No. I never physically
                                  18            touched her at all.”
                                  19            At trial, Gates faced four criminal charges for the events of
                                                January 3, 2015, followed by three for the three incidents in
                                  20            2013. Count 1 alleged first degree robbery, with enhancements
                                                for use of two deadly weapons (a bat and a vehicle) and for
                                  21            inflicting great bodily injury in an act of domestic violence. (§§
                                                212.5, subd. (a); 12022, subd. (b)(1); 12022.7, subd. (e).)
                                  22            Count 2 alleged felony domestic violence, with enhancements
                                                for use of a deadly weapon (a bat) and for inflicting great bodily
                                  23            injury in an act of domestic violence. (§§ 273.5, subd. (a),
                                                12022, subd. (b)(1); 12022.7, subd. (e).) Count 3 was identical
                                  24            to count 2 except that the alleged deadly weapon was a vehicle,
                                                rather than a bat. Count 4 alleged misdemeanor cruelty to a
                                  25            child, specifically Jae. (§ 273A, subd. (b).) And counts 5
                                                through 7 each alleged felony domestic violence without
                                  26            enhancements, for the events of December, November, and
                                                October 2013, respectively. (§ 273.5, subd. (a).) On June 4,
                                  27            2015, the jury convicted Gates on all counts and found all
                                                enhancements to be true.
                                  28
                                                                                 3
                                          Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 4 of 17



                                                     On July 24, 2015, Gates was sentenced to 13 years in prison.
                                   1                 The trial court selected as the principle term count 3, with its
                                                     enhancement for using his car as a deadly weapon. Gates
                                   2                 received nine years on this count, including enhancements.
                                                     For counts 2, 5, 6, and 7, the court imposed one year
                                   3                 consecutive per count, bringing the total to 13 years. For the
                                                     misdemeanor, Gates was sentenced to time already served,
                                   4                 and for the robbery in count 1 the court imposed but stayed,
                                                     pursuant to section 654, an eight-year sentence.
                                   5

                                   6   Gates, 2018 WL 1179821, at *1-2.

                                   7                                    STANDARD OF REVIEW

                                   8          A district court may not grant a petition challenging a state conviction or sentence

                                   9   on the basis of a claim that was reviewed on the merits in state court unless the state

                                  10   court's adjudication of the claim: "(1) resulted in a decision that was contrary to, or

                                  11   involved an unreasonable application of, clearly established Federal law, as determined

                                  12   by the Supreme Court of the United States; or (2) resulted in a decision that was based
Northern District of California
 United States District Court




                                  13   on an unreasonable determination of the facts in light of the evidence presented in the

                                  14   State court proceeding." 28 U.S.C. § 2254(d). The first prong applies both to questions

                                  15   of law and to mixed questions of law and fact, see Williams (Terry) v. Taylor, 529 U.S.

                                  16   362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  17   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  18          A state court decision is “contrary to” Supreme Court authority, that is, falls under

                                  19   the first clause of § 2254(d)(1), only if “the state court arrives at a conclusion opposite to

                                  20   that reached by [the Supreme] Court on a question of law or if the state court decides a

                                  21   case differently than [the Supreme] Court has on a set of materially indistinguishable

                                  22   facts.” Williams (Terry), 529 U.S. at 412-13. A state court decision is an “unreasonable

                                  23   application of” Supreme Court authority, falling under the second clause of § 2254(d)(1),

                                  24   if it correctly identifies the governing legal principle from the Supreme Court’s decisions

                                  25   but “unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  26   The federal court on habeas review may not issue the writ “simply because that court

                                  27   concludes in its independent judgment that the relevant state-court decision applied

                                  28   clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the
                                                                                      4
                                          Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 5 of 17




                                   1   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                   2          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual

                                   3   determination will not be overturned on factual grounds unless objectively unreasonable

                                   4   in light of the evidence presented in the state-court proceeding.” See Miller-El, 537 U.S.

                                   5   at 340; see also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000).

                                   6          The state court decision to which § 2254(d) applies is the “last reasoned decision”

                                   7   of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v.

                                   8   Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion

                                   9   from the highest state court to consider the petitioner’s claims, the court looks to the last

                                  10   reasoned opinion. See Nunnemaker at 801-06; Shackleford v. Hubbard, 234 F.3d 1072,

                                  11   1079 n.2 (9th Cir. 2000).

                                  12          As grounds for federal habeas relief, petitioner asserts that: (1) he received
Northern District of California
 United States District Court




                                  13   ineffective assistance of counsel due to his attorney’s failure to challenge the admissibility

                                  14   of certain evidence; (2) the trial court erred in admitting evidence of prior bad acts and

                                  15   California Evidence Code section 1109 is unconstitutional; and (3) false evidence was

                                  16   introduced at trial. Amended Petition (Am. Pet.) (Docket No. 7) at 5.

                                  17                                            DISCUSSION

                                  18          I.     INEFFECTIVE ASSISTANCE OF COUNSEL
                                  19          Petitioner first argues that trial counsel was ineffective for failing to object to the

                                  20   admission of evidence of his prior incidents of domestic violence against the victim in this

                                  21   case and victims in other cases. Am. Pet. at 13. The California Court of Appeal denied

                                  22   this claim on the merits stating that the claim failed to establish a prima facie case for

                                  23   relief. Docket No. 3 at 42.

                                  24          BACKGROUND

                                  25          The prosecution sought to admit evidence of petitioner’s prior acts and convictions

                                  26   for domestic violence pursuant to California Evidence Code sections 1101 and 1109.

                                  27   Reporter’s Transcript (“RT”) at 32. The following discussion took place with the trial court

                                  28
                                                                                       5
                                           Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 6 of 17




                                   1   prior to trial1:

                                   2                      THE COURT: Returning to the 1109 motion, which is motion
                                                          No. 4, I am very familiar with 1109 of the Evidence Code.
                                   3                      Thank you for the cite for the Wesson case, Ms. Lee. That was
                                                          informative. And I am also mindful that any admission of
                                   4                      evidence under 1109 has to be weighed against Evidence
                                                          Code section 352.
                                   5
                                                          So with that, so that the record is clear, the People are seeking
                                   6                      to admit not for purposes of impeachment but under two
                                                          separate provisions of the Evidence Code. One is 1109, which
                                   7                      to summarize in layman’s terms, allows for essentially what
                                                          would otherwise be considered propensity evidence in the form
                                   8                      of prior acts of domestic violence in a present prosecution
                                                          where domestic violence charges are alleged.
                                   9
                                                          1101(b) is a separate provision which has a completely
                                  10                      different analysis, and that would allow for prior conduct to
                                                          demonstrate something other than propensity. And what the
                                  11                      People are seeing under 1101(b) is to show that the defendant
                                                          had a motive to commit the offenses charged herein or absence
                                  12                      of mistake or accident.
Northern District of California
 United States District Court




                                  13                      So I understand the People’s position, the incidents that the
                                                          People are seeking include a 243(e) misdemeanor conviction
                                  14                      from 1994 in Santa Clara County not involving the complaining
                                                          witness, a 273.5 misdemeanor conviction from 1995 out of
                                  15                      Santa Clara County not involving the present complaining
                                                          witness, a 422 misdemeanor conviction and a 594
                                  16                      misdemeanor conviction out of Hayward in 2001, a 273.5 felony
                                                          conviction out of Santa Clara County from 2004, a 273.5
                                  17                      conviction from 2005 out of Tracy as well as conduct which did
                                                          not necessarily result in convictions from April of 2002, an
                                  18                      incident in Hayward involving Rashanda Ames, a 2003 incident
                                                          from Tracy involving Andrea Frazier, a 2006 Newark incident
                                  19                      involving Brenda Williams, none of whom which are the same -
                                                          - oh, and another incident which is pending in Newark involving
                                  20                      Brenda Williams.
                                  21                      I have already indicated that I would not allow that incident to
                                                          be utilized in this trial under either theory. The fact that that is
                                  22                      a pending case, I’m not going to allow admissibility of that
                                                          evidence because it leaves a defendant in the untenable
                                  23                      position of having to weigh the cost and benefits of continuing
                                                          his protection under the Fifth Amendment of the United States
                                  24                      Constitution not to be forced or compelled to testify and on the
                                                          other hand, having to defend against those allegations which
                                  25                      are not the allegations which establish the criminal charges
                                                          here. So that is not a case that I would allow the prosecution
                                  26                      to use under either 1109 or 1101.
                                  27
                                       1
                                  28    The prosecutor was Ms. Lee, and petitioner’s trial counsel was Mr. Armstrong. RT at 3,
                                       34.
                                                                                 6
                                       Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 7 of 17




                                   1            I think allowing evidence of all these incidents certainly would
                                                create substantial prejudice which outweighs their probative
                                   2            value. So on the other hand, I think under 1109, there is very
                                                little question that some of this evidence should be deemed
                                   3            admissible. So it’s a question of striking a balance. And if you
                                                want to make additional arguments under 1101, certainly I
                                   4            encourage you to do that and to be specific, Ms. Lee. There are
                                                separate jury instructions for this type of evidence and its
                                   5            admissibility, I believe, and so we have to be very careful about
                                                under what theory this evidence is being admitted.
                                   6
                                                So why don't you focus on those offenses that you think are
                                   7            most probative, Ms. Lee. Because I’m not going to allow all of
                                                them but I’m going to allow some of them.
                                   8
                                                I'll first hear from Ms. Lee and then I'll hear from Mr. Armstrong.
                                   9
                                                [Prosecutor:] First, with regards to 1109, my first request would
                                  10            be to allow the five convictions for which the defendant has
                                                actually been convicted. I think the position that I have is
                                  11            supported by the Wessen case, which I had emailed the court
                                                and counsel the cite to, that a lot of any concerns of any
                                  12            inflammatory nature -- excuse me, inflammatory details going
Northern District of California
 United States District Court




                                                before the jury would be minimized by the fact that I could prove
                                  13            these using certified records and/or potentially stipulations
                                                which may even more diminish any threat of undue prejudice.
                                  14
                                                So my first request would be for the court to allow those five
                                  15            priors to come in. I recognize that some of these exceed the
                                                ten-year presumption that 1101 provides that within ten years
                                  16            there is a presumption.
                                  17            THE COURT: You said 1101. You mean 1109.
                                  18            [Prosecutor:] Yes, Your Honor. Thank you. Under 1109, there
                                                is a presumption that any such conduct -- and it doesn't even
                                  19            have to be a conviction. Any such conduct is and should be
                                                admissible. However, what I would point out to the court is the
                                  20            fact that the defendant has essentially ongoing contacts with
                                                law enforcement, and since 1990, I believe there was not a time
                                  21            or a year where he was either on probation or facing new
                                                criminal charges in court.
                                  22
                                                Also, with the court has before it in considering these
                                  23            convictions are also other uncharged offenses before it to
                                                consider the fact that there really was a frequency with which
                                  24            the defendant was coming into the law enforcement system,
                                                into the judicial system circumstances involving domestic
                                  25            violence. So although some of these convictions exceed the
                                                10 years because of how the defendant has picked up
                                  26            convictions and has had other instances involving domestic
                                                violence, within the years in between, I would ask the court to
                                  27            consider the very probative value of even the older convictions
                                                which precisely fit what 1109 was intended to do, which was to
                                  28            allow the jury to consider propensity evidence because of the
                                                                                7
                                       Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 8 of 17



                                                concerning nature of domestic violence.
                                   1
                                                In our case here, the victim in fact did suffer prior -- or its alleged
                                   2            did suffer prior incidents of domestic violence before this final
                                                incident in January, and some of the prior reports or prior
                                   3            instances she did not report to the police. In a circumstance
                                                like this where there is a victim who has been reluctant to break
                                   4            free of the cycle of violence and free herself from the
                                                relationship of an abuser, I think propensity evidence is even
                                   5            more relevant for the jury to consider.
                                   6            With regards to using any of this evidence as 1101, Your Honor,
                                                to be quite frank with the court, at this time I'm not sure if I am
                                   7            able to secure the civilian witnesses necessary to prove the
                                                instances for 1101. However, I am asking -- for 1101 purposes.
                                   8            However, I am asking for the court to –
                                   9            THE COURT: So you don’t have subpoenas served on Brenda
                                                Williams or Andrea Frazier?
                                  10
                                                Prosecutor: Not at this time, Your Honor.
                                  11            So I would ask the court to reserve ruling on that. If my
                                                circumstances change, perhaps I can alert the court and
                                  12            counsel.
Northern District of California
 United States District Court




                                  13            THE COURT: Mr. Armstrong?
                                  14            [Defense Counsel:] I would indicate a couple of things, Your
                                                Honor, please. First of all, it's my understanding from the
                                  15            timeline that Ms. Lee provided to us late yesterday by email that
                                                there is only one domestic violence related case in the last 10
                                  16            years, and that’s the 52305, [sic] 273.5, where we don’t know
                                                anything else about the case, apparently, from the rap sheet.
                                  17
                                                In addition, under 1109, I don’t know that Ms. Lee is correct
                                  18            when she talks about the 10 years being a presumption. I read
                                                it a little more definitively than that precluding things from more
                                  19            than 10 years ago.
                                  20            THE COURT: It’s 1109 subsection E. “Evidence of acts
                                                occurring more than 10 years before the charged offense is
                                  21            inadmissible unless the court determines that the admission of
                                                this evidence is in the interest of justice.” So it's actually a
                                  22            presumption against admissibility.
                                  23            [Defense Counsel:] Right. Okay. It seems to me that I guess
                                                some of this may be moot if there is no witness to testify, but it
                                  24            is still is my belief that although the court has discretion,
                                                anything more than 10 years certainly under 1109 should be
                                  25            kept out. Even under 1101, in the circumstances since it's been
                                                10 years since there is any domestic violence related anything,
                                  26            except for the counts that are now alleged at the end of the
                                                investigation which were just testified to at the prelim by the
                                  27            witness in the initial counts, there has been nothing in his
                                                history to indicate that he has been in regular conduct with the
                                  28            criminal justice system except driving offences. For those
                                                                                  8
                                          Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 9 of 17



                                                       reasons, if we’re reaching past 10 years, although 1101 doesn’t
                                   1                   specifically prohibit them, I would ask the court to exercise its
                                                       discretion to exclude those for these purposes.
                                   2
                                                       THE COURT: I am going to allow the People to use the fourth
                                   3                   and fifth convictions set forth on page 3 under 1109. I note that
                                                       three of the offenses charged in the present information are
                                   4                   incidents that occurred in November and December of 2003.
                                                       The statute speaks of – I’m sorry 2013. The statute speaks –
                                   5                   thank you for the look. I caught that.
                                   6                   The statute speaks of that ten-year prohibition, ten years before
                                                       the charged offense. So the 2004 and the 2005 conviction, I
                                   7                   have no qualms that they fall within what 1109 contemplates as
                                                       not requiring an extraordinary finding by the court that it is in
                                   8                   the interest of justice to overcome that presumption of in
                                                       admissibility.
                                   9
                                                       I also find under evidence code 11352 that these prior
                                  10                   convictions certainly have tremendous probative value, and the
                                                       defendant’s criminal history being what it is, it is precisely what
                                  11                   1109 was written to address, which is propensity evidence. I
                                                       can't find a strong argument under 1101 when the offenses are
                                  12                   so old in relation to the charged offenses here that they could
Northern District of California
 United States District Court




                                                       establish a motive.
                                  13
                                                       However, I will reserve judgment under 1101. If in fact the
                                  14                   defense presents evidence that the events which form the basis
                                                       of the charged crimes herein are in any way the product of self-
                                  15                   defense or accident or mistake, then I will reserve judgment
                                                       and potentially allow the defendant to be impeached with the
                                  16                   incidents involving -- not impeached. That's the wrong word.
                                                       I'll allow the people to rebut that evidence with evidence of the
                                  17                   January 26, 2002, Rashanda Ames incident; the October 23rd,
                                                       2003, Andrea Frazier incident; the November 2006, Newark
                                  18                   Brenda Williams incident; as well as if the People can prove
                                                       any claim made by the defendant in those first three prior
                                  19                   convictions on page 3 where he claimed that it was either
                                                       accident or self-defense, I would consider allowing the People
                                  20                   to present that evidence in rebuttal as well.
                                  21                   So under 1109, I am allowing the 273.5 felony conviction from
                                                       November 5th, 2004, in Santa Clara; the 273.5 May 23rd, 2005,
                                  22                   conviction out of Tracy; under 352 for 1109 purposes keeping
                                                       in mind subdivision E or paragraph E, I’m not allowing
                                  23                   convictions 1, 2 and 3 on page three. I'm not allowing any of
                                                       the convictions under 1101 in the People’s case in chief, but I
                                  24                   reserve any consideration should the defense raise any issues
                                                       of self-defense, accident or mistake for further consideration
                                  25                   under 1101. Is that clear?
                                  26   Id. at 32-40.

                                  27

                                  28
                                                                                       9
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 10 of 17




                                   1          LEGAL STANDARD

                                   2          A claim of ineffective assistance of counsel is cognizable as a claim of denial of

                                   3   the Sixth Amendment right to counsel, which guarantees not only assistance, but

                                   4   effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984).

                                   5   The benchmark for judging any claim of ineffectiveness must be whether counsel's

                                   6   conduct so undermined the proper functioning of the adversarial process that the trial

                                   7   cannot be relied upon as having produced a just result. Id.

                                   8          In order to prevail on a Sixth Amendment ineffectiveness of trial counsel claim,

                                   9   petitioner must establish two things. First, he must establish that trial counsel's

                                  10   performance was deficient, i.e., that it fell below an "objective standard of

                                  11   reasonableness" under prevailing professional norms. Strickland, 466 U.S. at 687-88.

                                  12   Second, he must establish that he was prejudiced by trial counsel's deficient
Northern District of California
 United States District Court




                                  13   performance, i.e., that "there is a reasonable probability that, but for counsel's

                                  14   unprofessional errors, the result of the proceeding would have been different." Id. at 694.

                                  15   A reasonable probability is a probability sufficient to undermine confidence in the

                                  16   outcome. Id.

                                  17          ANALYSIS

                                  18          As recounted in the facts above, the underlying charges in this case consisted of

                                  19   several incidents of domestic violence in 2013 and 2015. Petitioner argues that trial

                                  20   counsel should have objected to the admission of the 2013 incidents as propensity

                                  21   evidence. However, these incidents in 2013 were not admitted as propensity evidence.

                                  22   These incidents were part of the charges against petitioner in addition to the allegations

                                  23   that occurred in 2015. Clerk’s Transcript (“CT”) at 12-14; RT at 38. Furthermore,

                                  24   petitioner was found guilty of these charges that occurred in 2013. RT at 707-08. There

                                  25   was no basis for trial counsel to object; therefore, trial counsel was not deficient. See

                                  26   Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996) (“failure to take a futile action can

                                  27   never be deficient performance”).

                                  28
                                                                                     10
                                           Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 11 of 17




                                   1          To the extent petitioner also argues that trial counsel was ineffective for failing to

                                   2   object to the admission of other propensity evidence, he is not entitled to relief. He has

                                   3   failed to show that trial counsel was deficient or that he suffered prejudice. The record

                                   4   shows that trial counsel did seek to limit admission of the prior acts of domestic violence.

                                   5   RT at 37-38. The prosecution sought to admit approximately ten incidents from 1994 to

                                   6   2006. RT at 33. The trial court only allowed in two of the incidents. RT at 40. Trial

                                   7   counsel was effective in challenging the admission of much of this evidence. Even

                                   8   assuming trial counsel was deficient, petitioner has failed meet his high burden in

                                   9   showing any prejudice from the admission of these two prior incidents in light of the

                                  10   evidence presented against him.2

                                  11          II.    ADMISSION OF EVIDENCE AND EVIDENCE CODE SECTION 1109
                                  12          Petitioner next argues that the trial court erred in admitting evidence of his prior
Northern District of California
 United States District Court




                                  13   convictions of domestic violence pursuant to California Evidence Code section 1109,

                                  14   which he contends is unconstitutional. Am. Pet. at 15-19. Section 1109 of the California

                                  15   Evidence provides for the admission of evidence of the defendant’s commission of other

                                  16   incidents of domestic violence if the defendant is presently accused of an offense

                                  17   involving domestic violence.

                                  18          The California Court of Appeal found that these claims were procedurally barred

                                  19   because petitioner could have raised the claims on direct appeal or his prior habeas

                                  20   petition but failed to do so. Docket No. 3 at 42. The California Court of Appeal cited to In

                                  21   re Dixon, 41 Cal. 2d 756, 759 (1953) and In re Clark, 5 Cal. 4th 750, 797 (1993). Id.

                                  22

                                  23

                                  24   2
                                         Petitioner also requests an evidentiary hearing on this claim. Docket No. 20 at 1-9.
                                  25   Petitioner’s request is denied because review of claims under § 2254(d) “is limited to the
                                       record that was before the state court that adjudicated the claim on the merits.” Cullen v.
                                  26   Pinholster, 563 U.S. 170, 181 (2011); see also Sully v. Ayers, 725 F.3d 1057, 1075 (9th
                                       Cir. 2013) (An “evidentiary hearing is pointless once the district court has determined that
                                  27   § 2254(d) precludes habeas relief.”). Regardless, the existing record is sufficient to
                                       resolve petitioner’s claim. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (“[I]f the
                                  28   record refutes the applicant’s factual allegations or otherwise precludes habeas relief, a
                                       district court is not required to hold an evidentiary hearing.”).
                                                                                      11
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 12 of 17




                                   1          LEGAL STANDARD

                                   2          The admission of evidence is not subject to federal habeas review unless a

                                   3   specific constitutional guarantee is violated or the error is of such magnitude that the

                                   4   result is a denial of the fundamentally fair trial guaranteed by due process. See Henry v.

                                   5   Kernan, 197 F.3d 1021, 1031 (9th Cir. 1999). The Supreme Court “has not yet made a

                                   6   clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due

                                   7   process violation sufficient to warrant issuance of the writ.” Holley v. Yarborough, 568

                                   8   F.3d 1091, 1101 (9th Cir. 2009) (finding that trial court’s admission of irrelevant

                                   9   pornographic materials was “fundamentally unfair” under Ninth Circuit precedent but not

                                  10   contrary to, or an unreasonable application of, clearly established Supreme Court

                                  11   precedent under § 2254(d)).

                                  12          The United States Supreme Court has left open the question of whether admission
Northern District of California
 United States District Court




                                  13   of propensity evidence violates due process. Estelle v. McGuire, 502 U.S. 62, 75 n.5

                                  14   (1991). Based on the Supreme Court’s reservation of this issue as an "open question,"

                                  15   the Ninth Circuit has held that a petitioner’s due process right concerning the admission

                                  16   of propensity evidence is not clearly established as required by AEDPA. Alberni v.

                                  17   McDaniel, 458 F.3d 860, 866-67 (9th Cir. 2006). The Ninth Circuit has held that Federal

                                  18   Rule of Evidence 414, which allows evidence of prior sexual offenses to show a

                                  19   propensity to commit the charged sexual offense in federal criminal cases, does not

                                  20   violate due process because the evidence is still subject to the trial court’s balancing test,

                                  21   which provides for meaningful review. United States v. LeMay, 260 F.3d 1018, 1031 (9th

                                  22   Cir. 2001).

                                  23          A federal court will not review questions of federal law decided by a state court if

                                  24   the decision also rests on a state law ground that is independent of the federal question

                                  25   and adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729–30

                                  26   (1991). In the context of direct review by the United States Supreme Court, the

                                  27   “independent and adequate state ground” doctrine goes to jurisdiction; in federal habeas

                                  28   cases, in whatever court, it is a matter of comity and federalism. Id. The procedural
                                                                                     12
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 13 of 17




                                   1   default rule is a specific instance of the more general “adequate and independent state

                                   2   grounds” doctrine. Wells v. Maass, 28 F.3d 1005, 1008 (9th Cir. 1994).

                                   3            In cases in which a state prisoner has defaulted his federal claims in state court

                                   4   pursuant to an independent and adequate state procedural rule, federal habeas review of

                                   5   the claims is barred unless the prisoner can demonstrate cause for the default and actual

                                   6   prejudice as a result of the claimed violations of federal law or demonstrate that failure to

                                   7   consider the claims will result in a fundamental miscarriage of justice. Coleman, 501 U.S.

                                   8   at 750. To show cause, a petitioner must point to some objective factor external to the

                                   9   defense that prevented him from complying with the state procedural rule. Murray v.

                                  10   Carrier, 477 U.S. 478, 488 (1986). To show prejudice, a petitioner must show that the

                                  11   errors at his trial worked to his actual and substantial disadvantage, infecting his entire

                                  12   trial with errors of a constitutional dimension. White v. Lewis, 874 F.2d 599, 603 (9th Cir.
Northern District of California
 United States District Court




                                  13   1989).

                                  14            ANALYSIS

                                  15            Respondent first argues that these claims are procedurally barred due to the state

                                  16   court’s citation to In re Dixon, 41 Cal. 2d 756 (Cal. 1953). In re Dixon provides that to

                                  17   bring a claim in a state habeas corpus action a petitioner must first, if possible, have

                                  18   pursued the claims on direct appeal from his or her conviction unless the claim falls within

                                  19   certain exceptions. See Park v. California, 202 F.3d 1146, 1151 (9th Cir. 2000). This is

                                  20   known as the “Dixon rule.” See id. The Dixon rule is both an adequate and independent

                                  21   state procedural rule. Johnson v. Lee, 136 S.Ct. 1802, 1804-07 (2016). If a state court

                                  22   denies a habeas petition on Dixon grounds, federal habeas review is barred. See id. at

                                  23   1804 (noting that Dixon is a well-established procedural bar that is adequate to bar

                                  24   federal habeas review). Pursuant to these legal standards and the citation to Dixon by

                                  25   the California Court of Appeal, this claim is procedurally defaulted. Furthermore,

                                  26   petitioner failed to present any arguments in his traverse to demonstrate cause for the

                                  27   default; has failed to show actual prejudice resulted from the claimed violations of federal

                                  28   law; and has failed to demonstrate that failure to consider the claims will result in a
                                                                                      13
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 14 of 17




                                   1   fundamental miscarriage of justice. The court cannot review this claim.

                                   2          Even assuming the court could review the claim, petitioner is not entitled to relief.

                                   3   Because there is no clearly established Supreme Court authority pertaining to the

                                   4   erroneous admission of irrelevant, prejudicial, or propensity evidence, the state court’s

                                   5   decision to admit limited evidence of prior domestic violence against petitioner cannot be

                                   6   considered an unreasonable application of clearly established federal law.

                                   7          In addition, there was no error in admitting the evidence. The Ninth Circuit has

                                   8   held that federal habeas relief is available only when “the admission of evidence

                                   9   rendered the trial so fundamentally unfair as to violate due process.” Windham v. Merkle,

                                  10   163 F.3d 1092, 1103 (9th Cir. 1998). Due process is violated in this respect “[o]nly if

                                  11   there are no permissible inferences the jury may draw from the evidence[.]” Jammal v.

                                  12   Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991) (emphasis in original).
Northern District of California
 United States District Court




                                  13          The admission of this evidence was not arbitrary or so prejudicial that it rendered

                                  14   the trial fundamentally unfair. As noted in the claim above, the prosecution sought to

                                  15   admit approximately ten incidents from 1994 to 2006, but the trial court only allowed in

                                  16   two of the incidents. The trial court also carefully considered the relevant factors in

                                  17   deciding whether to admit the evidence in accordance with state law. Petitioner has

                                  18   failed to show a due process violation based on the evidentiary decision to admit the

                                  19   propensity evidence. For all of the reasons, this claim is denied.

                                  20          Nor would petitioner be entitled to relief for his claim that California Evidence Code

                                  21   section 1109 is unconstitutional. Section 1109 provides for the admission of evidence of

                                  22   the defendant's commission of other incidents of domestic violence if the defendant is

                                  23   presently accused of an offense involving domestic violence.

                                  24          The United States Supreme Court “has never expressly held that it violates due

                                  25   process to admit other crimes evidence for the purpose of showing conduct in conformity

                                  26   therewith, or that it violates due process to admit other crimes evidence for other

                                  27   purposes without an instruction limiting the jury’s consideration of the evidence to such

                                  28   purposes.” Garceau v. Woodford, 275 F.3d 769, 774 (9th Cir. 2001), overruled on other
                                                                                    14
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 15 of 17




                                   1   grounds by Woodford v. Garceau, 538 U.S. 202 (2003). In fact, the Supreme Court has

                                   2   expressly left open this question. See Estelle, 502 U.S. at 75 n. 5 (“Because we need not

                                   3   reach the issue, we express no opinion on whether a state law would violate the Due

                                   4   Process Clause if it permitted the use of ‘prior crimes' evidence to show propensity to

                                   5   commit a charged crime”). Thus, petitioner is not entitled to relief. See Alberni, 458 F.3d

                                   6   at 863-67 (denying the petitioner’s claim that the introduction of propensity evidence

                                   7   violated his due process rights under the Fourteenth Amendment because “the right

                                   8   [petitioner] asserts has not been clearly established by the Supreme Court, as required

                                   9   by AEDPA”).

                                  10          III.   FALSE EVIDENCE
                                  11          Petitioner also argues that the victim’s testimony was false in violation of state law.

                                  12   The California Court of Appeal denied this claim, noting that petitioner failed to state a
Northern District of California
 United States District Court




                                  13   prima facie case for relief under California Penal Code section 1473. Docket No. 3 at 42.

                                  14          LEGAL STANDARD

                                  15          “[A] conviction obtained by the knowing use of perjured testimony is fundamentally

                                  16   unfair, and must be set aside if there is any reasonable likelihood that the false testimony

                                  17   could have affected the judgment of the jury.” United States v. Agurs, 427 U.S. 97, 103

                                  18   (1976) (footnote omitted). So must a conviction obtained by the presentation of false

                                  19   evidence. See United States v. Bagley, 473 U.S. 667, 678-80 nn.8-9 (1985) (“‘[A]

                                  20   deliberate deception of court and jury by the presentation of testimony known to be

                                  21   perjured’ is inconsistent with ‘the rudimentary demands of justice’” and a resulting

                                  22   conviction must be set aside “if there is any reasonable likelihood that the false testimony

                                  23   could have affected the jury’s verdict”) (quoting Mooney v. Holohan, 294 U.S. 103, 112

                                  24   (1935)). A conviction obtained through false evidence includes not only perjured

                                  25   testimony, but also false documents or other forms of admissible evidence. See Napue

                                  26   v. Illinois, 360 U.S. 264, 269 (1959).

                                  27          A claim under Napue will succeed when (1) the testimony or evidence was actually

                                  28   false; (2) the prosecution knew or should have known that the testimony or evidence was
                                                                                    15
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 16 of 17




                                   1   actually false; and (3) the false testimony or evidence was material. Henry v. Ryan, 720

                                   2   F.3d 1073, 1084 (9th Cir. 2013). Conclusory assertions will not do. See id. (finding that

                                   3   petitioner’s conclusory assertion that any testimony inconsistent with the truth must be

                                   4   not only inaccurate but also perjured, does not constitute evidence sufficient to make out

                                   5   a Napue claim).

                                   6          ANALYSIS

                                   7          Petitioner is not entitled to relief for his argument that state law was violated due to

                                   8   the victim’s allegedly false testimony. See Estelle, 502 U.S. at 67–68 (“it is not the

                                   9   province of a federal habeas court to reexamine state-court determinations on state-law

                                  10   questions”). To the extent petitioner raises and exhausted a federal claim, he is still not

                                  11   entitled to relief. In denying this claim in the state habeas petition, the San Mateo County

                                  12   Superior Court stated, “[p]etitioner’s contention, which essentially concludes that witness
Northern District of California
 United States District Court




                                  13   testimony is false based on no more than his bald assertion that it is false, has no merit.”

                                  14   Docket No. 3 at 41. The California Court of Appeal similarly noted that petitioner, “fails to

                                  15   allege facts establishing that the testimony at issue was false, let alone material to the

                                  16   jury’s verdict.” Id. at 42.

                                  17          Petitioner raises in this petition the same conclusory assertions that are insufficient

                                  18   to meet his burden under Napue. See Henry, 720 F.3d at 1084. He has failed to

                                  19   demonstrate that the victim’s testimony was actually false, that the prosecution knew or

                                  20   should have known that the testimony was actually false, and that the false testimony

                                  21   was material. This claim is denied.

                                  22                                         APPEALABILITY

                                  23          The federal rules governing habeas cases brought by state prisoners require a

                                  24   district court that denies a habeas petition to grant or deny a certificate of appealability

                                  25   (“COA”) in the ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll.

                                  26   § 2254 (effective December 1, 2009).

                                  27          To obtain a COA, petitioner must make “a substantial showing of the denial of a

                                  28   constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the
                                                                                     16
                                         Case 4:19-cv-07780-PJH Document 22 Filed 02/09/21 Page 17 of 17




                                   1   constitutional claims on the merits, the showing required to satisfy § 2253(c) is

                                   2   straightforward: The petitioner must demonstrate that reasonable jurists would find the

                                   3   district court’s assessment of the constitutional claims debatable or wrong.” See Slack v.

                                   4   McDaniel, 529 U.S. 473, 484 (2000). Section 2253(c)(3) requires a court granting a COA

                                   5   to indicate which issues satisfy the COA standard. Here, the court finds that no claims in

                                   6   this petition meet the above standard and accordingly DENIES the COA. See generally

                                   7   Miller-El, 537 U.S. at 327.

                                   8                                          CONCLUSION

                                   9          1. The petition for writ of habeas corpus is DENIED on the merits. A certificate of

                                  10   appealability is DENIED. See Rule11(a) of the Rules Governing Section 2254 Cases.

                                  11          2. The clerk shall close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 9, 2021

                                  14

                                  15                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  16                                                           United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    17
